                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                            March 13, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   CANCELLATION NOTICE
        In light of the Court’s recent order suspending jury trials for 30 days, the jury trial

scheduled for Monday, March 30, 2020, at 9:30 AM, before the Honorable Lisa Margaret Smith,

United States Magistrate Judge, in the matter of Hoffer v. City of Yonkers, et al., 18-cv-1197

(LMS), has been adjourned without date.
